DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.

Allowable Subject Matter
Claim(s) 1, 4-28, 30 as filed 3/14/22 is/are allowed. Claim(s) 3, 29 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall Brown on 4/18/22.
The application has been amended as follows: 
----
1. (Currently Amended) A filter assembly comprising:
a filter housing having a longitudinal axis, the filter housing divided into a first filter chamber and a second filter chamber, the filter housing comprising a first inlet;
a first element bottom endplate;
a second element top endplate;
an intermediate endplate positioned along the longitudinal axis between the second element top endplate and the first element bottom endplate, the intermediate endplate comprising a first port, the first port in fluid receiving communication with the first inlet and in fluid providing communication with the first filter chamber;
a first filter element housed within the first filter chamber and comprising a first filter media positioned between the first element bottom endplate and the intermediate endplate; and
a second filter element housed within the second filter chamber and comprising a second filter media positioned between the second element top endplate and the intermediate endplate;
wherein:
the first filter element and the second filter element are integrated into a single combined filter insert configured to be installed and used within the filter housing,
wherein the intermediate endplate comprises a first element top endplate integrally formed with a second element bottom endplate;
wherein the first filter media is positioned between the first element top endplate and the first element bottom endplate; and
wherein the second filter media is positioned between the second element top endplate and the second element bottom endplate.
3. (Cancelled)
28. (Currently Amended) A single combined filter insert comprising:
a first element bottom endplate;
a second element top endplate;
an intermediate endplate positioned along a longitudinal axis between the second element top endplate and the first element bottom endplate;
a first filter element comprising first filter media positioned between the first element bottom endplate and the intermediate endplate; and
a second filter element comprising second filter media positioned between the second element top endplate and the intermediate endplate;
wherein:
the first filter element integrated with the second filter element and configured to be installed and used within a filter housing, and
the intermediate endplate comprising a first port, the first port in fluid receiving communication with a first inlet and in fluid providing communication with the first filter element
wherein the intermediate endplate comprises a first element top endplate integrally formed with a second element bottom endplate;
wherein the first filter media is positioned between the first element top endplate and the first element bottom endplate; and
wherein the second filter media is positioned between the second element top endplate and the second element bottom endplate.
29. (Cancelled)

 ----


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777